 

Case 7:19-mj-03130 Document 1 Filed on 12/22/19 in TXSD Page 1 of 1

 

 

 

AO 91 (Rev 8/01) Criminal Complaint : United States Distriot Court
“FAILED —
United States District Court DEC 92. 2019
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION » Brealey, le

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Nereo Hernandez-Garcia
Case Number: M-19-3130-M

[AE YOB: 1981

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 20, 2019 in Hidalgo County, in
the Southern District of Texas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that ] am a(n) Border Patrol! Agent and that this complaint is based on the
following facts:

Nereo Hernandez-Garcia was encountered by Border Patrol Agents near Los Ebaos, Texas on December 20, 2019, The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the United
States on December 20, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded from the United States
on June 1, 2019 through Del Rio, Texas. Prior to deportation/exclusion the defendant was instructed not to return to the United States without
permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On October 12, 2007 the defendant was convicted of
Man/Del CS PG1 gt 200G It 400G and sentenced to eight (8) years probation.

 

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 22, 2019.

Continued on the attached sheet and made a part of this complaint: [ ves [x]1e

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

‘Si Mickel Gonzalez
Signature of Compiainant

Micke! Gonzalez
4:18 p.m. Printed Name of Complainant-

 

December 22, 2019

Date / oe 2 |
Peter E Ormsby _ U.S. Magistrate Judge (2c. A . ae

Name and Title of Judicial Officer Signature of Judicial Officer

 
